DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 9/1/2020 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephonic interview with Thomas Palisi (Reg. No. 36,629) on 1/12/2022.
The application has been amended as follows:
Please replace Claim 1 with the following:
1. 	(Currently Amended) A method for securing data communication between a first computer and a second computer, the method performed by the first and second computers and comprising:
cooperatively executing, by the first and second computers, a first data communication instruction for communicating first data from the first computer to the second computer;
generating a first session key by the first computer;

encrypting, by the first computer, the first session key using a first public key, the first public key paired with a first private key, the first public-private key pair generated for the second computer by the first computer or second computer;
sending the encrypted first data and the encrypted first session key from the first computer to the second computer;
decrypting, by the second computer, the encrypted first session key using the first private key;
decrypting, by the second computer, the encrypted first data using the decrypted first session key; and
processing, by the second computer, the decrypted first data based on the first data communication instruction,
wherein the first public key or first private key is encrypted and decrypted using a token session key generated by the first computer, the token session key communicated from the first computer to the second computer;
wherein when [[if] the first public-private key pair is generated by the first computer, the first private key is encrypted by the first computer using the token session key and the encrypted first private key is communicated from first computer to the second computer, the encrypted first private key decrypted by the second computer using the token session key; and 
wherein when [[if]] the first public-private key pair is generated by the second computer, the first public key is encrypted by the second computer using the token session key and the encrypted first public key is communicated from second computer to the first computer, the encrypted first public key decrypted by the first computer using the token session key.
Please replace Claim 12 with the following:
12. 	(Currently Amended) The method according to claim 1, further comprising:
cooperatively executing, by the first and second computers, a second data

generating a second session key by the second computer;
encrypting, by the second computer, the second data using the second session key;
encrypting, by the second computer, the second session key using a second public key, the second public key paired with a second private key, the second public-private key pair generated for the first computer by the first computer or second computer; 
sending the encrypted second data and the encrypted second session key from the second computer to the first computer;
decrypting, by the first computer, the encrypted second session key using the second private key;
decrypting, by the first computer, the encrypted second data using the decrypted second session key; and
processing, by the first computer, the decrypted second data based on the second data communication instruction,
wherein the second public key or second private key is encrypted and decrypted using a token session key generated by the first computer, the token session key communicated from the first computer to the second computer;
wherein when [[if]] the second public-private key pair is generated by the first computer, the second public key is encrypted by the first computer using the token session key and the encrypted second public key is communicated from first computer to the second computer, the encrypted second public key decrypted by the second computer using the token session key; and
wherein when [[if]] the second public-private key pair is generated by the second computer, the second private key is encrypted by the second computer using the token session key and the encrypted second private key is communicated from second computer to the first computer, the encrypted second private key decrypted by the first computer using the token session key.


Please replace Claim 23 with the following:
23. 	(Currently Amended) A computer system comprising a first computer and a second computer communicatively connected to each other, the computer system configured for securing data communication between the first and second computers, the first and second computers configured for performing steps comprising:
cooperatively executing, by the first and second computers, a first data communication instruction for communicating first data from the first computer to the second computer;
generating a first session key by the first computer;
encrypting, by the first computer, the first data using the first session key;
encrypting, by the first computer, the first session key using a first public key, the first public key paired with a first private key, the first public-private key pair generated for the second computer by the first computer or second computer;
sending the encrypted first data and the encrypted first session key from the first computer to the second computer;
decrypting, by the second computer, the encrypted first session key using the first private key; 
decrypting, by the second computer, the encrypted first data using the decrypted first session key; and
processing, by the second computer, the decrypted first data based on the first data communication instruction,
wherein the first public key or first private key is encrypted and decrypted using a token session key generated by the first computer, the token session key communicated from the first computer to the second computer;
wherein when [[if]] the first public-private key pair is generated by the first computer, the first private key is encrypted by the first computer using the token session key and the encrypted first private key is communicated from first computer to the second computer, the encrypted first private key decrypted by the second computer using the token session key; and
wherein when [[if]] the first public-private key pair is generated by the second computer, the first public key is encrypted by the second computer using the token session key and the encrypted first public key is communicated from second computer to the first computer, the encrypted first public key decrypted by the first computer using the token session key.
Please replace Claim 30 with the following:
30. 	(Currently Amended) The system according to claim 23, the steps further comprising:
cooperatively executing, by the first and second computers, a second data
communication instruction for communicating second data from the second computer to the first computer; 
generating a second session key by the second computer;
encrypting, by the second computer, the second data using the second session key;
encrypting, by the second computer, the second session key using a second public key, the second public key paired with a second private key, the second public-private key pair generated for the first computer by the first computer or second computer;
sending the encrypted second data and the encrypted second session key from the second computer to the first computer;
decrypting, by the first computer, the encrypted second session key using the second private key;
decrypting, by the first computer, the encrypted second data using the decrypted second session key; and
processing, by the first computer, the decrypted second data based on the second data communication instruction,
wherein the second public key or second private key is encrypted and decrypted using a token session key generated by the first computer, the token session key communicated from the first computer to the second computer;
wherein when [[if]] the second public-private key pair is generated by the first computer, the second public key is encrypted by the first computer using the token session key and the encrypted second public key is communicated from first computer to the second computer, the encrypted second public key decrypted by the second computer using the token session key; and
wherein when [[if]] the second public-private key pair is generated by the second computer, the second private key is encrypted by the second computer using the token session key and the encrypted second private key is communicated from second computer to the first computer, the encrypted second private key decrypted by the first computer using the token session key.

Allowable Subject Matter
Claims 1-4, 8, 10, 12-15, 19, 23-26, 28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 23, although the closest prior art of record (such as Swamy et al., (EP1480102A2), Hur et al., (CA2313328A1), and Hamachi (US 20090028341 A1)) teaches A method for securing data communication between a first computer and a second computer, the method performed by the first and second computers and comprising: cooperatively executing, by the first and second computers, a first data communication instruction for communicating first data from the first computer to the second computer; generating a first session key by the first computer; encrypting, by the first computer, the first data using the first session key; encrypting, by the first computer, the first session key using a first public key, the first public key paired with a first private key, the first public-private key pair generated for the second computer by the first computer or second computer; sending the encrypted first data and the encrypted first session key from the first computer to the second computer; decrypting, by the second computer, the encrypted first session key using the first private key; decrypting, by the second computer, the encrypted first data using the decrypted first session key; and processing, by the second computer, the decrypted first data based on the first data communication instruction.
However, none of the prior art, alone or in combination teaches wherein the first public key or first private key is encrypted and decrypted using a token session key generated by the first computer the token session key communicated from the first computer to the second computer; wherein when the first public-private key pair is generated by the first computer the first private key is encrypted by the first computer using the token session key and the encrypted first private key is communicated from first computer to the second computer the encrypted first private key decrypted by the second computer using the token session key; and wherein when the first public-private key pair is generated by the second computer the first public key is encrypted by the second computer using the token session key and the encrypted first public key is communicated from second computer to the first computer the encrypted first public key decrypted by the first computer using the token session key in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497